Citation Nr: 1636491	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-23 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Whether withholding Dependency and Indemnity Compensation (DIC) and accrued benefits for offset of tort award for the period from May 1, 2010, to May 1, 2020, is proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to May 1972 and from November 1976 to November 1980.  He died on April [redacted], 2010.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The record reflects that the appellant failed to appear for a scheduled Board videoconference hearing on May 6, 2016, to be held at the Roanoke RO.  An initial hearing notice sent to the appellant in March 2016 was returned as not deliverable.  The hearing notice was then mailed again to an apparently updated address in April 2016.  This copy was also returned with a notation indicating that the address was not known.  

The Board notes that the new address appears to mistakenly have the letters "MR" added before the building number.  An attempt to verify the address on the United States Postal Service website confirms that the address, as written, was not found.  As such, the appellant very likely did not receive notice of her scheduled hearing; and therefore, remand is required in order to schedule her for a new Board videoconference hearing.  


Accordingly, the case is REMANDED for the following action:

1.  Take necessary action, including contacting the appellant and her representative, if necessary, to verify/acquire her current mailing address.  

2.  Then, schedule the appellant for a new videoconference hearing before a Veterans Law Judge, to be held at her local RO at the earliest time possible.  

Send a copy of the hearing notice to the appellant at her current correct mailing address, and send a copy to her representative. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

